                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JIBREEL I. LEWIS,                                 :
                                                  :
              Petitioner,                         :
                                                  :          CIVIL ACTION
              v.                                  :
                                                  :          NO. 18-3098
MICHAEL OVERMYER, et al.,                         :
                                                  :
              Respondents.                        :

                                             ORDER

       AND NOW, this _____5th____ day of March, 2019, upon careful and independent

consideration of the petition for Writ of Habeas Corpus, and after review of the Report and

Recommendation of United States Chief Magistrate Judge Thomas J. Rueter (Doc. 15), and

Petitioner’s Objections thereto (Doc. 18), IT IS HEREBY ORDERED AND DECREED that:

              1. The Report and Recommendation is APPROVED and ADOPTED;

              2. The petition for Writ of Habeas Corpus is DISMISSED, without prejudice,

                   for failure to exhaust state court remedies; and

              3. A certificate of appealability is not granted.




                                                             BY THE COURT:

                                                             /s/ Petrese B. Tucker
                                                             ____________________________
                                                             Hon. Petrese B. Tucker, U.S.D.J.
